    8:18-cv-00464-JMG-MDN Doc # 1 Filed: 10/02/18 Page 1 of 4 - Page ID # 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


R. ALEXANDER ACOSTA,                    )
SECRETARY OF LABOR, UNITED STATES       )                        CIVIL ACTION
DEPARTMENT OF LABOR,                    )
                                        )                        CASE NO. 8:18-cv-464
           Plaintiff,                   )
                                        )                        COMPLAINT – Labor
                   v.                   )                        29 U.S.C. § 651, et seq.
                                        )
NEBRASKA RAILCAR CLEANING SERVICES,     )
LLC, STEVEN M. BRAITHWAITE, and ADAM T. )
BRAITHWAITE,                            )
                                        )
           Defendants.
                                        )

                                          COMPLAINT
                                                  I

       Plaintiff, R. Alexander Acosta, Secretary of Labor, United States Department of Labor
(the “Secretary”), brings this action for injunctive and other relief pursuant to the provisions of §
11(c) of the Occupational Safety and Health Act of 1970, as amended (29 U.S.C. § 651 et seq.),
(“the Act”).
                                                 II
       Jurisdiction of this action is conferred upon the Court by § 11(c)(2) of the Act (29 U.S.C.
§ 660(c)(2)).
                                                 III
       (a)      Defendants are Nebraska Railcar Cleaning Services, LLC, Steven M. Braithwaite,
and Adam T. Braithwaite. For the time pertinent herein, Nebraska Railcar Cleaning Services,
LLC, (“Nebraska Railcar”) was engaged in the business of cleaning residual commodity from
rail tank cars from three locations in Omaha, Nebraska: The Nebraska Railcar site at 302 Pierce
Street, the General Electric site at 120 Hickory Street, and the Greenbrier site in the 3100 block
of South 30th Street.
    8:18-cv-00464-JMG-MDN Doc # 1 Filed: 10/02/18 Page 2 of 4 - Page ID # 2



       (b)     Nebraska Railcar is a privately-held Nebraska corporation with its principal office
located at 115 Hickory Street, Omaha, Nebraska 68108, within the jurisdiction of this Court.
       (c)     Steven M. Braithwaite is President and an owner of Nebraska Railcar. He resides
in Elkhorn, Nebraska, within the jurisdiction of this Court.
       (d)     Adam T. Braithwaite is Vice President of Operations and Marketing for Nebraska
Railcar, and he has an ownership interest in the company. Adam Braithwaite resides in Omaha,
Nebraska, within the jurisdiction of this Court.
                                                   IV
       (a)     Mr. Gaver was employed by Defendants from January 2015 through April 22,
2015. Mr. Gaver usually worked at Nebraska Railcar’s Greenbrier location as a “scraper,” which
is a person who cleans the inside of railroad tank cars by entering the tank cars and scraping and
shoveling residual product into buckets.
       (b)     At all times material herein, Mr. Gaver was an employee who was employed by
an employer as defined by §§ 3(5) and 3(6) of the Act.
       (c)     On April 14, 2015, an explosion and flash fire occurred within a petroleum tank
car being cleaned by two Nebraska Railcar employees at the 120 Hickory Street location. The
two employees both died at the scene.
       (d)     On April 15, 2015, in front of other employees at the Greenbrier site, Mr. Gaver
raised safety concerns to Adam Braithwaite. For example, Mr. Gaver expressed that he did not
feel comfortable working inside a rail car without having a personal air monitor, but Adam
Braithwaite said that personal air monitors were too expensive.
       (e)     Nebraska Railcar had some employees, including Mr. Gaver, return to work on
April 21, 2015, the Tuesday following the explosion, for several days of meetings and training.
       (f)     During the meetings and training, Adam Braithwaite asked employees for
suggestions on improving safety. Several times on April 21 and April 22, Mr. Gaver offered
suggestions on improving safety and he also raised safety concerns and asked questions. Mr.
Gaver was not argumentative and he did not raise his voice.



                                                   2
    8:18-cv-00464-JMG-MDN Doc # 1 Filed: 10/02/18 Page 3 of 4 - Page ID # 3



       (g)     After the training was over on April 22, Mr. Gaver received a telephone call from
Kyle Dunlap, a Production Supervisor from Nebraska Railcar. Mr. Dunlap terminated Mr.
Gaver, stating that he was being let go because he was disruptive and causing other employees to
riot against Nebraska Railcar. Mr. Dunlap stated that the termination was done at Adam
Braithwaite’s request. Adam Braithwaite made the decision to terminate Mr. Gaver after
discussing the issue with Steven Braithwaite.
                                                 V
       (a)     On April 22, 2015, Mr. Gaver lodged a formal complaint with the Secretary and
alleged that Nebraska Railcar discriminated against him in violation of § 11(c)(1) of the Act, in
that Nebraska Railcar terminated him for raising safety concerns.
       (b)     Before the expiration of 30 days after his termination, Mr. Gaver amended his §
11(c) complaint to name Steven Braithwaite and Adam Braithwaite as Respondents.
       (c)     The Secretary thereafter investigated Mr. Gaver’s complaint in accordance with §
11(c)(2) of the Act.
                                                VI
       As a consequence of Mr. Gaver’s voicing of safety concerns and his suggestions to
improve safety, Nebraska Railcar, Steven Braithwaite, and Adam Braithwaite discriminated
against Mr. Gaver by terminating him.
                                                VII
       By the acts described above, Nebraska Railcar, Steven Braithwaite, and Adam
Braithwaite knowingly or maliciously discriminated and are continuing to discriminate against
Mr. Gaver because of his exercise of rights under or related to the Act, and thereby engaged in,
and are continuing to engage in, conduct in violation of § 11(c) of the Act.
       WHEREFORE, cause having been shown, the Secretary prays for judgment against
Defendants as follows:
       (1)     For an Order permanently enjoining and restraining Nebraska Railcar, Steven
Braithwaite, Adam Braithwaite, and their officers, agents, servants, employees and those persons
in active concert or participation with them, from violating the provisions of § 11(c)(1) of the

                                                 3
    8:18-cv-00464-JMG-MDN Doc # 1 Filed: 10/02/18 Page 4 of 4 - Page ID # 4



Act (29 U.S.C. § 660(c)(1)); and
       (2)     For all appropriate relief, including payment to Dale Clayton Gaver III for lost
wages and benefits, including interest thereon; compensatory damages, including damages for
emotional distress; and consequential damages, including attorney’s fees; and
       (3)     For an Order requiring posting in a prominent place for 60 (sixty) consecutive
days and compliance with a Notice stating Defendants will not in any manner discriminate
against employees because of engagement, whether real or perceived, in activities protected by §
11(c) of the Act; and
       (4)     For an Order that Defendants pay the costs of this action, and granting such other
and further relief as may be necessary and appropriate.
               Respectfully submitted this 2nd day of October, 2018.


                                                     KATE S. O’SCANNLAIN
                                                     Solicitor of Labor

                                                     CHRISTINE Z. HERI
                                                     Regional Solicitor
                                                     Illinois Bar #6204656

                                                     H. ALICE JACKS
                                                     Associate Regional Solicitor
                                                     Missouri Bar # 24482

                                                     /s/Dana M. Hague
                                                     DANA M. HAGUE
                                                     Senior Trial Attorney
                                                     Kansas Bar # 21572
                                                     hague.dana.m@dol.gov

                                                     U.S. Department of Labor
                                                     Office of the Solicitor
                                                     Two Pershing Square Building
                                                     2300 Main Street, Suite 1020
                                                     Kansas City, MO 64108
                                                     (816) 285-7260
                                                     (816) 285-7287 facsimile



                                                4
